CAMPBELL, Judge.
The defendant neither served the case on appeal nor docketed the record with this Court within the time required. After the case was heard in this Court the defendant filed a petition for certiorari with insufficient reasons for allowing same; nevertheless, we have elected to consider the merits of the case. We have reviewed each assignment of error and find no merit in any of them. The trial court thoroughly reviewed the evidence of defendant tending to establish an alibi and placed the burden of proof upon the State in a proper manner. We think the charge of the court was adequate, even though the trial court did not use the word “alibi.” While an instruction in the form approved by the Supreme Court in State v. Bridgers, 233 N.C. 577, 64 S.E. 2d 867 (1951) might have been preferable; nevertheless, we do not find that the defendant was prejudiced by the charge in this instance.
The in-trial identification of the defendant was not tainted by impermissibly suggestive photographic pretrial identification. The finding of the trial court in this regard, after a properly conducted voir dire, was adequately supported by the evidence on the voir dire.
We find that the defendant had a fair and impartial trial free from prejudicial error.
Appeal dismissed.
Judges Brock and Graham concur.